—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered December 23, 1996, which denied petitioner’s motion to stay arbitration of respondent’s uninsured motorist claim, unanimously affirmed, with costs.
The motion court properly concluded that, under the circumstances of this case, in which hospital records show respondent to have been severely injured and to have had significantly compromised memory in the aftermath of his accident, the conditions precedent to arbitration of respondent’s uninsured motorist claim were sufficiently satisfied by his submission of a sworn statement to petitioner when his memory returned, some five months subsequent to the accident, and by his submission to petitioner of medical records and a police report which, taken together with his sworn statement, established that respondent’s injuries did in fact result from “physical contact” between petitioner and a hit-and-run vehicle. In this latter regard, the failure of the police report to note that there had been “physical contact” is entirely understandable in light of respondent’s well-documented condition immediately following the accident. Concur — Lerner, P. J., Sullivan, Milonas, Ellerin and Andrias, JJ.